United States District Court
Northern District of California

OW co WD A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:16-cr-00322-EJD Document 290 Filed 03/19/19 Page 1of5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, Case No. CR 16-00322 EJD
Plaintiff,
y VERDICT FORM
FRITZ KRAMER,
Defendant.

 

 

 

 

 

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 5:16-cr-00322-EJD Document 290 Filed 03/19/19 Page 2 of 5

COUNT ONE
1. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

  
   

(place an X on the appropriate line) of Wire Fraud, as to the e-mail sent from the e-mail account
beginning f.kramer80439 to the e-mail accounts of R.C. and R.B. on July 21, 2011, in violation of
Title 18, United States Code, Section 1343, as charged in Count One of the Superseding

Indictment.

COUNT TWO
2. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

(place an X on the on line) of Wire Fraud, as to the e-mail sent from the e-mail account

beginning f.kramer80439 to the e-mail account of R.B, on August 16, 201 i, in violation of Title

18, United States Code, Section 1343, as charged in Count Two of the Superseding Indictment.

COUNT THREE
3. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

 

i
(place an X on the appropriate line) of Wire Fraud, as to the e-mail sent from the e-mail account

beginning f-kramer80439 to the e-mail account of R.B. on September 17, 2011, in violation of

| Title 18, United States Code, Section 1343, as charged in Count Three of the Superseding

Indictment.

 
United States District Court
Northern District of Califomia

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:16-cr-00322-EJD Document 290 Filed 03/19/19 Page 3 of5

COUNT FOUR
4. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

(place an X on the appropriate line) of Wire Fraud, as to the e-mail sent from the e-mail account
beginning f.kramer80439 to the e-mail accounts of D.W., R.C., and others on November 24, 2011,
in violation of Title 18, United States Code, Section 1343, as charged in Count Four of the

Superseding Indictment.

COUNT FIVE
5, We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

K

‘S
(place an X on the appropriate line) of Wire Fraud, as to the wire transfer for $25,000 sent to the

MZAKING LT.L. account ending 3013 at CBALT in Tanzania on April 5, 2012 by J.L. from the
Chase Checking Account ending in 1378, in violation of Title 18, United States Code, Section

1343, as charged in Count Five of the Superseding Indictment.

COUNT SIX
6. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

(place an X on the he line) of Wire Fraud, as to the wire transfer for $41,300 sent to the

GIFLOPREM ENTERPRISES LTD. account ending 0009 at FBZL in Zambia on April 9, 2012 by
J L. from the Chase Checking Account ending in 1378, in violation of Title 18, United States

Code, Section 1343, as charged in Count Six of the Superseding Indictment.

 

 
United States District Court
Northern District of California

BR WwW bd

~~ OO

10
11
12
13
14
15

~ 16

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:16-cr-00322-EJD Document 290 Filed 03/19/19 Page 4 of5

COUNT SEVEN
7. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

(place an X on the appropriate line) of Wire Fraud, as to the wire transfer for $15,000 sent to the
N.C. account ending 5700 at SCBZ in Zambia on October 4, 2012 by R.B. from the Chase
Checking Account ending in 8969, in violation of Title 18, United States Code, Section 1343, as

charged in Count Seven of the Superseding Indictment,

COUNT EIGHT
8. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

 

(place an X on the appropriate line) of Wire Fraud, as to the wire transfer for $35,000 sent to the
N.C, account ending 5700 at SCBZ in Zambia on October 11, 2012 by R.B. from the Chase
Checking Account ending in 8969, in violation of Title 18, United States Code, Section 1343, as

charged in Count Eight of the Superseding Indictment.

COUNT NINE
9. We, the Jury, unanimously find the defendant
ERY NOT GUILTY.

 

Sy

(place an X on the apprdpriate line) of Wire Fraud, as to the wire transfer for $70,000 sent to the
MZAKING LT.L. account ending 0618 at UBA in Tanzania on November 1, 2012 by R.B. from
the Chase Checking Account ending in 8969, in violation of Title 18, United States Code, Section

1343, as charged in Count Nine of the Superseding Indictment.

 
United States District Court
Northern District of California

10
il
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

 

 

Case 5:16-cr-00322-EJD Document 290 Filed 03/19/19 Page 5of5

COUNT TEN
10. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

 

(place an X on theAppropriate line) of Wire Fraud, as to the wire transfer for $32,000 sent to the
MZAKING LT.L. account ending 0618 at UBA in Tanzania on December 17, 2015 by H.G from
the WFB debit account ending in 7113, in violation of Title 18, United States Code, Section 1343,
as charged in Count Ten of the Superseding Indictment.
COUNT ELEVEN
11. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

 

(place an X on the appropriate line) of Wire Fraud, as to the wire transfer for $70,000 sent to the
MZAKING LT.L. account ending 0618 at UBA in Tanzania on January 4, 2016 by H.G. from the
WEB debit account ending in 7113, in violation of Title 18, United States Code, Section 1343, as
charged in Count Eleven of the Superseding Indictment. |
COUNT TWELVE
12. We, the Jury, unanimously find the defendant
GUILTY NOT GUILTY

 

N
(place an X on the {propriate line) of Commodities Fraud, from at least December 2008 through
about July 2016, in violation of Title 18, United States Code, Section 1348 as charged in Count

Twelve of the Superseding Indictment.

a * *

When this form is completed, the jury foreperson should date and sign it and advise the |
Court that you have reached a verdict.

ated: ae ae .
Patel ibe -2619 rx feRson’ (}”

 

 
